ORDER

PER CURIAM:
W.K. and M. Earlene Jenkins (Parents) appeal the judgment of the trial court in favor of their sons, Karl and Robert Jenkins (Sons), in Sons’ action for partnership dissolution and accounting, quiet title, resulting or constructive trust, and inter-pleader. Parents raise three points on appeal challenging the trial court’s finding that Green Acres Farms Joint Venture Partnership was a partnership between the parties and its calculation of damages and prejudgment interest. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).